Citation Nr: 0823103	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-28 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hearing loss 
disability of the left ear.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for otitis externa.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel



INTRODUCTION

The veteran had active service from March 1978 to May 1982.  
The veteran has additional unconfirmed periods of active 
service with the National Guard.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 


FINDINGS OF FACT

1.  Service connection for hearing loss disability of the 
left ear and otitis externa was denied in a rating decision 
of June 1982.  The appellant was notified of the decision and 
he did not appeal.

2.  The evidence submitted since the RO's denial of June 1982 
is cumulative.


CONCLUSIONS OF LAW

1.  The June 1982 RO's decision, which denied service 
connection for hearing loss disability of the left ear is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The evidence received since the June 1982 RO's decision, 
which denied service connection for hearing loss disability 
of the left ear, is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

3.  The June 1982 RO's decision, which denied service 
connection for otitis externa is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

4.  The evidence received since the June 1982 RO's decision, 
which denied service connection for otitis externa, is not 
new and material and the claim is not reopened.  38 U.S.C.A. 
§§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In VCAA letters of March 2004, May 
2004, and July 2004 the appellant was provided adequate 
notice as to the evidence needed to substantiate his claim.  
He was informed of the evidence necessary to establish 
entitlement, what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
his behalf; it also in essence told him to provide relevant 
information which would include that in his possession.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, notice was not provided until a 
letter of March 2006.  However, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same in a timely manner.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In this case, 
available service medical records have been obtained.  The 
Board notes that the RO requested the veteran's service 
medical treatment records.  The RO received some additional 
service medical records; however, additional requests yielded 
no additional pertinent records.  In a statement of August 
2006 the veteran stated that the RO requested the records 
from the wrong hospital as he was assigned to the 149th 
Fighter Wing Squadron at Kelley Air Force Base in Texas and 
the RO requested the records from the 149th Wilford Hall 
Hospital in Lackland Air Force Base in Texas.  The veteran 
stated that he contacted the hospital and was told that no 
records request had ever been received by them.  Furthermore, 
the veteran stated that he has a copy of the service medical 
records form Kelley Air Force Base, and submitted copies of 
periodic physical examinations.  The Board notes that these 
documents had been previously associated with the claim file.  
In regards to the veteran's allegation that the RO requested 
records from the wrong unit, the Board notes that records 
associated with the claim file include records from Lackland 
Air Force Base and Kelley Air Force Base.  In addition, two 
requests for additional service medical records yielded 
negative responses.  Considering the records in the file and 
the requests, the Board finds that all available records have 
been obtained.  Nonetheless, the Board notes that the Court 
has held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule where applicable.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
following analysis has been undertaken with this heightened 
duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  Furthermore, in regards to the veteran's 
statement that he has a copy of his service medical records, 
the Board notes that in a letter of May 2004 the veteran was 
informed that service medical records could not be obtained 
and he was requested to contact the unit and request that 
they send any available records,; furthermore, the veteran 
was informed to submit any evidence in his possession which 
was relevant to his claim.  Subsequent letters also requested 
that the veteran submit any evidence he may have which was 
relevant to his claim.  The only additional evidence the 
veteran submitted were copies of several periodic physicals, 
copies of which were already of record.  Therefore, the Board 
finds that the veteran was aware that he should submit all 
evidence relevant to his claim.  Although he claims to have 
complete copies of his service medical records, he was 
requested to submit the same and he did not.  He only 
submitted physicals which were already on file.  Accordingly, 
the Board finds that it has obtained all relevant records in 
the veteran's case and has made all attempts possible to 
obtain any outstanding records.  Therefore, the Board finds 
that the VA has satisfied its duties to notify and to assist 
the claimant in this case.  No further assistance to the 
appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

The veteran is seeking to reopen his claim for service 
connection for hearing loss disability of the left ear and 
otitis externa.  Service connection was denied in June 1982 
on the basis that there was no evidence of hearing loss 
disability of the left ear and no current evidence of otitis 
externa.  The appellant was notified of the decision, he did 
not appeal, and therefore, the decision became final.  38 
U.S.C.A. § 7105(c).

At the time of the RO's denial the record included service 
records showing treatment for otitis externa in July 1981 
which resolved.  

Added to the record since the RO's June 1982 decision are 
post active duty service medical records including several 
periodic physicals showing auditory acuity which does not 
reach the level of disability.  See 38 C.F.R. § 3.385.  Also 
added is a statement from Lt. Col. G.C.H, MC, who worked with 
the veteran stating that he had reviewed the veteran's 
service medical records and could not find any reference to 
ear tenderness and listing several results of audiograms 
which showed normal hearing, and additional statements from 
the veteran.  

The RO's June 1982 decision is final based upon the evidence 
then of record.  A previously denied claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  

Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the appellant 
filed is claim seeking to reopen in February 2004, the Board 
will apply the revised provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2007).

The Board has made a careful review of the evidence of 
record.  In the current claim, the evidence submitted since 
the RO's decision of June 1982 is not new and material.  
While the veteran has introduced additional periodic 
physicals showing audiogram findings after active duty, these 
all show an absence of hearing loss disability, and thus this 
evidence is not material as it is not related to an 
unestablished fact in the claim; that the veteran has hearing 
loss disability of the left ear, or otitis externa and that 
there is a nexus to service..  At the time of the prior 
denial there was evidence of treatment for otitis externa in 
service, and temporary reduced hearing, but no current 
disability and no nexus to service.  None of the submitted 
evidence shows that the veteran has the claimed disability or 
a nexus to service.  Thus, the additional evidence is 
cumulative of the evidence of record at the time of the 
February 2004 RO's decision and does not raise a reasonable 
possibility of substantiating the claim, the request to 
reopen the claim for service connection for hearing loss 
disability of the left ear and otitis externa is denied.  38 
C.F.R. § 3.156(a). 

Stated differently, at the time of the prior denial, it was 
established that the veteran had otitis externa in service 
which was treated, but there was no post service evidence of 
otitis externa and no hearing loss disability, and no nexus 
to service.  None of the evidence submitted cures this 
evidentiary defect.  


ORDER

The application to reopen the claim for service connection 
for hearing loss disability of the left ear, is denied.

The application to reopen the claim for service connection 
for otitis externa is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


